                 IN THE UNITED STATES DISTRICT COURT FOR THE

               MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA                       )
                                               )
       v.                                      )      CASE NO. 2:18cr333-MHT
                                               )              (WO)
LAUREN HAGGARD                                 )

                                 FINAL ORDER OF FORFEITURE

       Before the court is the government’s motion for a final order of forfeiture. A November 6,

2018, preliminary order of forfeiture (doc. no. 26) ordered defendant Lauren Haggard to forfeit his

interest in a Glock GMBH, model 17GEN4, 9mm pistol, bearing serial number BACG269, one

30-round extended magazine with live ammunition, and one 15-round magazine with live

ammunition. Because that property is worth less than $1,000 and the defendant is the only potential

claimant, publication of notice was not required. Fed. R. Civ. P. Supp. R. G(4)(a)(i)(A). The

United States gave notice in the indictment that it would seek the forfeiture of all property involved

in the commission of the offenses in violation of 18 U.S.C. § 922(g)(1).

       The court finds that the defendant has an interest in the property that is subject to forfeiture

pursuant to 18 U.S.C. § 924(d)(1) by 28 U.S.C. § 2461(c). The United States has established the

requisite nexus between such property in the commission of the offenses in violation of 18 U.S.C.

§ 922(g)(1).

       Accordingly, it is ORDERED that government’s motion for a final order of forfeiture (doc.

no. 57) is granted as follows:

       1.      The following property is hereby forfeited to the United States pursuant to 18

U.S.C. § 924(d)(1) by 28 U.S.C. § 2461(c): a Glock GMBH, model 17GEN4, 9mm pistol,
bearing serial number BACG269, one 30-round extended magazine with live ammunition,

and one 15-round magazine with live ammunition.

        2.     All right, title, and interest to the property described above is hereby condemned,

forfeited, and vested in the United States and shall be disposed of according to law.

       3.      The United States District Court shall retain jurisdiction in the case for the purpose

of enforcing this order.

       4.      The clerk of the court shall forward a certified copy of this order to the United

States Attorney’s Office.

       DONE, this the 24th day of July, 2019.




                                                    /s/ Myron H. Thompson
                                                  UNITED STATES DISTRICT JUDGE
